PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/355,554
Filing Date: 18 Nov 2016
Appellant(s): PASS et al.



__________________
Patrick D. Benedicto
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 10-20 are currently pending. 
Claim(s) 1-9 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-067684, Sainoo (see attached machine translation) in view of US 2011/0120752 Imai et al. and US 2011/0014725, Abiko et al.
Regarding claims 10, 13 and 16
Sainoo teaches a solar module (300) [Fig. 11, paragraph 0008] comprising: 
a plurality of solar cells (301) [Fig. 11, paragraph 0008]; 

an encapsulant (corresponding to sealing members 311 and 312 which are melted to form a single encapsulating material) that encapsulates an entirety of the plurality of solar cells (301) and the metal foil (302a) completely within the encapsulant (311/312) [Fig. 11, paragraphs 0008-0010];
a cover layer comprising glass (glass sheet 313) on a surface of the encapsulant (311/312) on front sides of the plurality of solar cells (301) [Fig. 11, paragraphs 0008-0010]; 
a backsheet (back cover 314) on a surface of the encapsulant (corresponding to a bottom surface of the first encapsulant 311/312) on backsides of the plurality of solar cells (301) [Fig. 11, paragraphs 0008-0010]; wherein
the encapsulant (311/312) is positioned between the cover layer (313) and the backsheet (314) [Fig. 11, paragraphs 0008-0010].

    PNG
    media_image2.png
    338
    490
    media_image2.png
    Greyscale

Sainoo does not teach an adhesive layer on the side of the metal foil that is away from the plurality of solar cells, the adhesive layer completely within the encapsulant.

It would have been obvious to one of ordinary skill in the art to modify the metal foil of Sainoo to be prepared/attached to the semiconductor wafers/solar cells as in Imai, so that an adhesive layer remains on the side of the metal foil that is away from the plurality of solar cells, because such is an effective method for forming reliable and simple wiring structures that provide a long period reliability equal to or more than that of the conventional solar battery module, and satisfies a requirement of reduction in thickness [Imai, Figs. 6a-6b and 7, paragraphs 0007-0008].
It is noted that the above combination necessarily results in the adhesive being encapsulated in its entirety i.e., completely within the encapsulant, and in the adhesive (epoxy-based and acrylic resins) being compatible with the encapsulant (the encapsulant in both Imai and Sainoo comprises EVA, wherein the adhesive in Imai is shown to be compatible with said encapsulant) [Sainoo, paragraph 0060; Imai, paragraphs 0052 and 0079].  

The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding claim 20
Modified Sainoo teaches the solar cell module (300) as set forth above, wherein the metal foil (302a) includes regions not covered by any solar cell (301) in the solar module (300) [Sainoo, Fig. 11]. 
Claims 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-067684, Sainoo in view of US 2011/0120752 Imai et al. and US 2011/0014725, Abiko et al. as applied to claim(s) 10, 13, 16 and 20 above, and further in view of US 2012/0301696, Watanabe et al.
All the limitations of claims 10 and 16 have been set forth above,
Regarding claims 11-12 and 17-18

Watanabe teaches that colored glass is one of a finite number of identified predictable types of glass that can be used as a cover glass for a solar cell module [Fig. 1, paragraphs 0164-0165].
Therefore, because Watanabe teaches choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Watanabe teaches that colored glass leads to the anticipated success, said type of cover glass is not of innovation but of ordinary skill and common sense [see MPEP 2143].
With regards to the cover layer having different colors on different areas, it would have been an obvious matter of design choice to provide a colored glass having different colors, since applicant has not disclosed that said structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a uniform colored glass [MPEP 2144.04].
Claims 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-067684, Sainoo in view of US 2011/0120752 Imai et al. and US 2011/0014725, Abiko et al. as applied to claim(s) 10, 13, 16 and 20 above, and further in view of US 2015/0155411, Chen et al.
All the limitations of claims 10 and 16 have been set forth above.
Regarding claims 15 and 19

	Chen teaches that hot melt adhesives and pressure sensitive adhesives are functional equivalents known in the art [paragraph 0010]. 
Therefore, because these two types of adhesives were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the pressure sensitive adhesive in Modified Sainoo for a hot melt adhesive as in Chen [MPEP 2144.06].
	With regards to the adhesive being optically transparent to an attachment laser, because the adhesive disclosed in Chen is the same as the one disclosed by applicant in paragraph 0026 of the instant specification for the claimed adhesive, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 14
Modified Sainoo teaches a pressure sensitive adhesive [Imai, paragraph 0052].  Modified Sainoo does not teach the layer of adhesive being opaque to a patterning laser.
	Chen teaches that hot melt adhesives and pressure sensitive adhesives are functional equivalents known in the art [paragraph 0010]. 
Therefore, because these two types of adhesives were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the pressure sensitive adhesive in Modified Sainoo for a hot melt adhesive as in Chen [MPEP 2144.06].
	With regards to the adhesive layer being opaque to a patterning laser, because the adhesive disclosed in Chen is the same as the one disclosed by applicant in paragraph 0026 of the instant specification for the claimed adhesive, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

(2) Response to Argument

Before addressing Appellant’s arguments, the Examiner sets forth a brief description of the instant invention and that of the primary reference used in the rejections over the prior art.



    PNG
    media_image3.png
    132
    331
    media_image3.png
    Greyscale
 
Instant invention
Primary reference, Sainoo, teaches a solar cell module (100) comprising a plurality of cells (301) interconnected by metal foil (302a), wherein the solar cells (301) and the metal foil (302a) are completely encapsulated within an encapsulant (corresponding to encapsulant layers 311 and 312).

    PNG
    media_image2.png
    338
    490
    media_image2.png
    Greyscale

Reference: Sainoo
As seen from the figures, the only difference between is the adhesive layer which, Examiner notes, is not a functional component of the module.  Imai is cited to 

Appellant begins traversal of the rejection of claims 10-20 on Page 2 of the Appeal Brief (herein after referred to as “Brief”) filed 11/04/2020.

A. REJECTION OF CLAIMS 10, 13, 16 and 20 UNDER 35 U.S.C. 103 OVER SAINOO IN VIEW OF IMAI ET AL. AND ABIKO ET AL. 

On Page 3 of the Brief, Appellant argues that Sainoo does not teach or suggest an adhesive layer that is completely within an encapsulant and on the side of the metal foil that is away from the solar cells.

In response, as previously set forth, the Examiner acknowledges that Sainoo does not teach the feature regarding the adhesive layer.  Imai is relied upon to meet with said deficiency of Sainoo.

	On pages 3-4 of the Brief, Appellant argues that, as is evident from Imai FIG. 3, the adhesive layer 22 is not completely within the sealing part 36 (“encapsulant”). Appellant argues that the adhesive layer 22 is not present in the solar battery module of Imai because Imai specifically teaches not encapsulating the adhesive layer 22. Appellant further argues that, as demonstrated in Imai FIG. 6B, the adhesive layer 22 is peeled off the metal foil before encapsulation.
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While portions of the adhesive layer remaining on the metal foil are not exemplified on the figures of Imai, such does not preclude the teachings of the prior art i.e., part of the adhesive remains on the metal foil after removing/peeling off the reusable carrier.
In the instant case, as seen in Fig. 11 of Sainoo, the back surface of the metal foil is completely encapsulated/sealed within the encapsulant.  The examiner recognizes that Sainoo does not teach the claimed adhesive layer. Imai was cited merely for its teaching regarding the adhesive layer.  Examiner points to paragraph [0081] of Imai which recites the following:
[0081] The adhesive composition composing the adhesive layer 22 may remain on the surfaces of the p-side electrode 24 and n-side electrodes 26 after peeling off the base material 20 and the adhesive layer 22 except a region on which the wiring portion is provided. Further, the base material 20 and the adhesive layer 22 may be partially peeled off. For example, only a part corresponding to end parts of the p-side electrode 24 and the n-side electrodes 26 or a part corresponding to a space between the solar battery cells 1 of the base material 20 and the adhesive layer 22 may be peeled off.

	Appellant’s arguments are merely directed to a known collateral result of a method of attaching foils to the surface of semiconductor solar cells used and known in the relevant art before the effective filing date of the invention.  

Therefore, one would have found it obvious for the adhesive to remain on the surface of the metal foil in Sainoo onto which it is applied except for the regions where further layers are provided.  However, the surface of the metal foil in Sainoo that opposes the surface to which the solar cells are attached is devoid of any additional layers.  Accordingly, the adhesive that remains on the metal foil will necessarily be completely within the encapsulant because there are no additional intervening layers between said surface of the metal foil and the encapsulant.
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).

On Page 4 of the Brief, Appellant argues that the primary teaching of Imai is to not seal the adhesive layer 22 in the sealing part 36. Applicant further argues that Imai is explicit that to obtain the effects of the disclosed embodiments and further cites paragraphs 0082-0084 to support that such effects are due to the adhesive layer 22 not being sealed in the sealing part 36.

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). [MPEP 2123].
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). [MPEP 2123].

On page 5 of the Brief, Appellant argues that Imai FIG. 7 supports appellant’s position that that the adhesive layer 22 is removed prior to encapsulation. Appellant argues that Imai, FIG. 7 shows the electrodes 24, 26 after the adhesive layer 22 is removed therefrom as illustrated in the preceding Imai FIG. 6B. 
Examiner respectfully disagrees.  While portions of the adhesive layer remaining on the metal foil are not exemplified on the figures of Imai, such does not preclude the teaching of the prior art i.e., part of the adhesive remains on the metal foil after removing/peeling off the reusable carrier. 
Further, “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
In the instant case, Sainoo teaches a solar cell module comprising a plurality of solar cells interconnected by a metal foil.  The surface of the metal foil opposing the surface in contact with the solar cells is completely within the encapsulant.  The examiner recognizes that Sainoo does not teach the claimed adhesive layer.  Imai was cited merely to meet with the deficiencies in Sainoo regarding said adhesive layer, wherein it is shown that after the removal of the reusable carrier during the attachment of the metal foil, the adhesive layer remains (see paragraph [0081] of Imai reproduced above).  
Therefore, one would have found obvious for the adhesive to remain on the surface of the metal foil in Sainoo onto which it is applied except for the regions where further layers are provided.  However, the surface of the metal foil in Sainoo that opposes the surface to which the solar cells are attached is devoid of any additional 

Examiner notes to paragraph [0006] of the instant specification reproduced below:
[0006] In one embodiment, an encapsulant-compliant adhesive may be applied to a reusable carrier. A metal foil may then be attached to the encapsulant-compliant adhesive. The metal foil may be patterned. A wafer may be attached to the patterned metal foil and the reusable carrier may be removed. In one embodiment, at least some of the encapsulant-compliant adhesive may remain on the patterned metal foil after removing the reusable carrier.

Therefore, as in Imai, the adhesive layer that remains on the metal foil is merely a collateral result from the method of attaching metal foil which was known before the effective filing date of the invention.  

On page 5 of the Brief, Appellant argues that Imai paragraph 81 explains variations to the disclosed embodiments. Appellant argues that these variations do not teach or suggest that such remaining portions constitute a layer of adhesive that is sealed in the sealing part 36.  Appellant further argues that one of ordinary skill in the art reading Imai would not seal an adhesive layer on the side of the metal foil away from the solar cell completely within the encapsulant in the solar cell of Sainoo.
Examiner respectfully disagrees.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those 
The rejection does not set forth that the adhesive is sealed within the sealing part 36 of Imai.  The rejection sets forth that the adhesive is sealed within the encapsulant of Sainoo.  The portions of the metal foil in Imai that are devoid of the adhesive constitute portions that are covered by further layers.  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Sainoo teaches a solar cell module comprising a plurality of solar cells interconnected by a metal foil.  The surface of the metal foil opposing the surface in contact with the solar cells is completely within the encapsulant.  Imai shows that a method of attaching a metal foil onto the surface of a semiconductor wafer/cell, as in the present invention, includes applying the metal foil to a reusable carrier by means of an adhesive, and transferring said foil to a semiconductor wafer/cell, wherein after its removal, part of the adhesive remains (see paragraph [0081] of Imai reproduced above).  As such, one would have found obvious for the adhesive to remain on all surfaces of the metal foil in Sainoo except regions where further layers are provided.  However, the surface of the metal foil in Sainoo that opposes the surfaces to which the solar cells are attached is devoid of any additional layers.  Accordingly, the adhesive that remains on the metal foil will necessarily be completely within the encapsulant.  



With regards to Appellant’s arguments on Pages 5-6 regarding claim 16, the same response as in claim 10 above applies.


B. REJECTION OF CLAIMS 11-12 and 17-18 OVER SAINOO IN VIEW OF IMAI ET AL., ABIKO ET AL., AND FURTHER IN VIEW OF WATANABE ET AL.

	Claims 11-12 and 17-18 are rejected at least based on their dependency on claim 10 for the reasons set forth above.  Appellant has not provided any pertinent arguments with regards to the rejection(s) of claims 11-12 and 17-18.  Accordingly, the rejection of claims 11-12 and 17-18 is maintained.

C. REJECTION OF CLAIMS 14-15 AND 19 OVER SAINOO IN VIEW OF IMAI ET AL., ABIKO ET AL., AND FURTHER IN VIEW OF CHEN ET AL.

	Claims 14-15 and 19 are rejected at least based on their dependency on claim 10 for the reasons set forth above.  Appellant has not provided any pertinent arguments with regards to the rejection(s) of claims 14-15 and 19.  Accordingly, the rejection of claims 14-15 and 19 is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.